IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION ONE

EDWARD M. GOODMAN and                           No. 68416-7-1
BERNICE S. GOODMAN, husband
and wife,

             Respondents,



MICHAEL J. GOODMAN and                          ORDER DENYING MOTION
MARY F. GOODMAN, husband and                     FOR RECONSIDERATION,
wife,                                           CHANGING AND REPLACING
             Appellants.                        OPINION



      Appellants Michael and Mary Goodman filed a motion for reconsideration of the

court's opinion filed November 25, 2013. The panel has determined that the motion

should be denied but that the opinion should be changed and replaced as noted below.

Now therefore, it is hereby

      ORDERED that on page 3, n.2: Delete the phrase "it was not admitted at trial" in

the sentence beginning "But Michael." It is further

      ORDERED that on page 7, add a footnote to the last sentence in the first

paragraph ending with "Lot 2." The footnote shall read, "Without relevant authority or

compelling argument, Michael claims that the Shoreline Management Act precludes the

trial court from finding an implied easement in this case. In the absence of meaningful

authority, Michael does not establish grounds for any relief based on the Shoreline

Management Act. Cowiche Canyon Conservancy v. Boslev, 118 Wash. 2d 801, 809, 828
No. 68416-7-1
Order Granting Motion for Reconsideration,
Changing and Replacing Opinion



P.2d 549 (1992) (court need not address arguments unsupported by relevant
authority)." It is further

          ORDERED that the amended opinion shall replace the original opinion filed
herein.


          Dated this _t2_ day of January, 2014.




                                                  fiu      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

EDWARD M. GOODMAN and                           No. 68416-7-
                                                                                              o
BERNICE S. GOODMAN, husband                                                       r-a
                                                                                  c=>
                                                                                             coo
                                                                                             —IC
and wife,                                                                          x-
                                                                                   c_

                                                                                             .,T1 ^ ^ i
                    Respondents,                                                   -*—

                                                                                    in—*          . *"^ ,..~
                                                                                    CO        i!?-o(-
                                                                                              cnr^r
                                                                                     3P=      ^2?-
                                                                                     3>-      =?«""
                                                                                        s
MICHAEL J. GOODMAN and                          UNPUBLISHED OPINION
                                                                                        XT        '"^ «*c
MARY F. GOODMAN, husband and                                                            No. 68416-7-1/2



installed a septic tank and drain field in Lot 2 to serve the house he planned to build on

Lot 3. In 1980, Edward conveyed Lot 2 to Michael by quitclaim deed.

       Edward and Michael and their families peacefully coexisted on Lots 2 and 3 until

March 2010, when a dispute arose regarding Edward's septic system, as well as his use

of the driveway. Edward filed a quiet title action and obtained a temporary restraining

order preventing any change to the status quo for the septic system or the shared

driveway.

       After a bench trial and a site visit, the trial court determined that Edward

established implied easements for use of the shared driveway and the septic system

and drain field on Michael's property, quieted title to the easements in Edward, and

enjoined Michael from interfering with Edward's use of the shared driveway easement

and the septic system easement.

       Michael appeals.1




      1 Edward has moved to strike illustrations included on pages 6 and 12 of
Michael's opening brief, but not labeled with citations to the record. In his reply brief,
Michael cites Clerk's Papers 248-78 for the diagram on page 6 and Clerk's Papers 50-
85 for the diagram on page 12. No diagram identical to that included on page 6 of the
brief appears in the identified pages, but that printed on page 12 appears at Clerk's
Papers 80 as Exhibit I to Michael's posttrial motion for reconsideration. Even accepting
these diagrams as having been considered by the trial court, they do not change the
outcome of the appeal.
No. 68416-7-1/3



                                          ANALYSIS2

          Following a bench trial, we review factual findings for substantial evidence and

legal conclusions de novo, determining whether the findings support the conclusions.3
Substantial evidence is that sufficient to persuade a fair-minded person of the finding's

truth.4 If the standard is satisfied, we will not substitute our judgment for that of the trial

court even if we would have resolved a factual dispute differently.5 We defer to the trial
court's assessment of witness credibility and persuasiveness of the evidence, as well as

its resolution of conflicting testimony.6 Unchallenged findings offact are verities on
appeal.7
          Michael assigns error to only one of the trial court's 89 numbered findings of fact.

He claims the trial court abused its discretion in finding 36, in that "[t]he 1979 road build

date is false."8 Finding 36 provides:

       2Along with his opening brief, Michael filed a "Motion in Brief citing RAP 17.4(d)
and requesting "equitable relief for fraud." Motion in Brief at 1,5. In his motion, Michael
quotes trial testimony regarding Exhibit 18 and claims that Edward violated various
statutes and acted in bad faith by creating and recording Exhibit 18, a purported
express easement as to the shared driveway. But Michael never requested relief in the
trial court based on Exhibit 18, and the trial court dismissed any claim of an express
easement before Michael presented his defense at trial. The motion is denied. We also
deny all other pending motions Michael has filed presenting any challenges to the trial
court's decision outside of the briefs.

       3 Sunnvside Valley Irrigation Dist. v. Dickie. 149 Wash. 2d 873, 879-80, 73 P.3d 369
(2003).
       4 City of Tacoma v. William Rogers Co. Inc.. 148Wn.2d 169, 191,60P.3d79
(2002).
       5 Sunnvside Valley. 149 Wash. 2d at 879-80.
       6 Lodis v. Corbis Holdings. Inc., 172 Wash. App. 835, 861, 292 P.3d 779 (2013).
       7 Keever &Assoc. Inc. v. Randall, 129 Wash. App. 733, 741, 112, 119 P.3d 926
(2005).
       8Appellant's Br. at 4.
No. 68416-7-1/4



         The road built in 1979 included Goodman Lane, the paved driveway up to
         Lot 3, the driveway south downhill on Lot 2 to the beach area (portions of
         which were paved) and the access to Lot 3 along the edge of Lake
         Campbell. The construction of the road was completed before the short
         plat was approved by the County.191
Michael asserts that Edward's evidence regarding the date the road was built was

"incompetent," while Michael admitted an aerial photograph and claims that it shows

that no road existed before 1980.10

         At trial, Michael testified that the road was completed in 1986, and offered an

aerial photograph, Exhibit 32, which he claimed did not show the road as of 1980. But

Edward testified that he and Michael shared the expense of hiring a construction

company to complete work on the road in 1979, and offered family pictures taken during

the project, as well as various written records. Edward also testified that the road was

visible on Exhibit 32, and identified its location in relation to a dock and a trailer as they

existed on the property in 1979. Because we defer to the trial court's assessment of

credibility and resolution of this conflicting testimony, Michael's challenge to finding 36

fails.

         Michael also challenges the trial court's conclusions regarding the existence of

the implied easements. An easement may be implied from prior use based on the

following three elements: "(1) unity of title and subsequent separation by grant of the

dominant estate; (2) apparent and continuous user; and (3) the easement must be

reasonably necessary to the proper enjoyment ofthe dominant estate."11 But unity of

         9Clerk's Papers at 512.
         10 Appellant's Br. at 5.
         11 MacMeekin v. Low Income Hous. Inst.. Inc.. 111 Wash. App. 188, 195, 45 P.3d
570 (2002).
No. 68416-7-1/5



title and subsequent separation is the only absolute requirement.12 The other two
elements are merely "aids to the construction in determining the cardinal

consideration—the presumed intention of the parties as disclosed by the extent and

character of the use, the nature of the property, and the relation of the separated parts

to each other."13

       Michael challenges conclusion 1, which states, "Prior to 1980, Lots 2 and 3 were

owned by Edward and Bernice Goodman and thus there was unity of title."14 He also
challenges the reference in conclusion 6 to Goodman Lane.15 Referring to Exhibit 27,
Michael claims that Edward "did not own or convey Lot 1 or Lot 3 of Short Plat 61-89."16
But Exhibit 27, depicting Short Plat 61-89, is the subdivision into four lots of the original

Lot 1 Edward sold to provide for Ruth's expenses.17 Michael does not dispute the trial

court's findings that Edward owned the two lots at issue in the litigation, Lot 2, which

Edward conveyed to Michael in 1980, and Lot 3, which Edward retained, of Short Plat

55-80.18 And Michael does not challenge the trial court's finding describing Edward's

       12 Roberts v. Smith, 41 Wash. App. 861, 865, 707 P.2d 143 (1985).
       13 Adams v. Cullen. 44 Wash. 2d 502, 505-06, 268 P.2d 451 (1954).
       14 Clerk's Papers at 518.
       15 Conclusion 6 provides, "An easement implied from prior use has been
established by the Plaintiffs as to the roadway constructed in 1979, including Goodman
Lane and the roadway down to and across the lake front of Lot 2, and as to the septic
system installed as described on page 5 of Exhibit 20." Clerk's Papers at 519.
       16 Appellant's Br. at 6.
       17 Finding of Fact 17 states, "Lot 1, which bordered Campbell Lake Road, was
sold to provide income to Ruth Goodman. It was later subdivided into 4 lots (Exhibit
#27)." Clerk's Papers at 510.
       18 Michael does not challenge Finding of Fact 41, which states in pertinent part,
"Ed and Bernice Goodman conveyed Lot 2 of Short Plat 55-80 to Mike and Mary
Goodman on September 8, 1980 by quit claim deed." Clerk's Papers at 512.
No. 68416-7-1/6



easement over the original Lot 1 as to Goodman Lane. "On plat map 55-80 is a 60-foot

wide right-of-way access from Campbell Lake Road along the west side of Lot 1, which

is now Goodman Lane and part ofthe shared driveway."19 Conclusions 1 and 6 are
properly supported by these unchallenged findings.

       Next, Michael contends that the trial court erred by concluding that Edward's use

of the disputed roadway and septic system was continuous before 1980 because he did

not build his home or reside on Lot 3 until 1991. But in unchallenged findings, the trial

court found that Edward put a travel trailer on Lot 3 before conveying Lot 2 to Michael in

1980, and continuously maintained and used the shared roadway to access the trailer

and the beachfront to work on the property and for recreation.20 As to the septic
system, Michael has not challenged the trial court's findings that Michael knew about

the septic system when Edward installed it in 1979, and that Edward connected the

septic system to his trailer in 1982 and his house in 1991, and used it continuously until

it was destroyed in 2010.21 These findings support the trial court's conclusion regarding
continuous use.


       Michael also challenges the trial court's conclusion regarding reasonable

necessity, arguing that Edward failed to present evidence of relative costs of

substitutes. Absolute necessity is not required to establish an implied easement.22

"The test of necessity is whether the party claiming the right can, at reasonable cost, on



      19 Finding of Fact 23; Clerk's Papers at 510.
      20 Findings of Fact 37 and 64; Clerk's Papers at 512, 515.
      21 Findings of Fact 73 and 80; Clerk's Papers at 516-17.
      22 Evich v. Kovacevich, 33 Wash. 2d 151, 157-58, 204 P.2d 839 (1949).
No. 68416-7-1/7



his own estate, and without trespassing on his neighbors, create a substitute."23
Although Edward did not submit cost estimates and the trial court did not make findings

regarding costs of substitutes, Michael does not challenge the following findings: (1) the

topography of Lot 3, including the hill and a bog prevents vehicle access from Lot 4;24
(2) "There is no other practical or feasible access for vehicles or pedestrians to Lot 3

from a public road other than the shared driveway;"25 (3) Lot 3 contains a single natural
building site on top ofa rock;26 (4) Edward installed his septic system on Lot 2 because
"Lot 3 did not perc";27 and (5) although Edward has installed an alternative system on
Lot 3, he is "required by the County" to maintain the Lot 2 location "as a reserve drain

field."28 These findings support the trial court's conclusion that Edward's uses of Lot 2
are reasonably necessary. In sum, Michael fails to demonstrate error in the trial court's

determination regarding the existence of implied easements serving Lot 3 for use of the

driveway and septic system on Lot 2.29




       23 Bays v. Haven, 55 Wash. App. 324, 329, 777 P.2d 562 (1989).
       24 Findings of Fact 48-51; Clerk's Papers at 513.
       25 Finding of Fact 52; Clerk's Papers at 514.
       26 Findings of Fact 53 and 70; Clerk's Papers at 514-15.
       27 Finding of Fact 70; Clerk's Papers at 515.
       28 Finding of Fact 83; Clerk's Papers at 517.
       29 Without relevant authority or compelling argument, Michael claims that the
Shoreline Management Act precludes the trial court from finding an implied easement in
this case. In the absence of meaningful authority, Michael does not establish grounds
for any relief based on the Shoreline Management Act. Cowiche Canyon Conservancy
v. Boslev. 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (court need not address
arguments unsupported by relevant authority).
No. 68416-7-1/8



       Edward requests an award of attorney fees and expenses for a frivolous

appeal.30 An appeal is frivolous "if the appellate court is convinced that the appeal
presents no debatable issues upon which reasonable minds could differ and is so

lacking in merit that there is no possibility of reversal."31 Given Michael's failure to

challenge all but one of the trial court's careful and comprehensive findings of fact and

the lack of relevant authority or coherent argument to support his claims regarding the

trial court's conclusions, that standard is satisfied here.

       Affirmed. Edward is awarded attorney fees subject to compliance with

RAP 18.1(d).




WE CONCUR:




 /S&/                                              6^1


       30 RAP 18.9(a).
       31 In re Marriage of Foley. 84 Wash. App. 839, 847, 930 P.2d 929 (1997).


                                              8